   Case 1:21-mj-00460-VMS Document 1 Filed 04/13/21 Page 1 of 5 PageID #: 1




AB:VAZ

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
                                                           TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
                                                           AFFIDAVIT AND
            - against -                                    COMPLAINT
                                                           IN SUPPORT OF AN
SHAQUAN COLOMA,                                            ARREST WARRANTs

                          Defendant.                       (T. 18, U.S.C., § 922(g)(1))

---------------------------X                               No. 21-M-460

EASTERN DISTRICT OF NEW YORK, SS:

                  DOUGLAS HUMPHREY, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

                  On or about April 4, 2021, within the Eastern District of New York, the defendant

SHAQUAN COLOMA, knowing that he had been previously convicted in a court of one or

more crimes punishable by imprisonment for a term exceeding one year, did knowingly and

intentionally possess in and affecting commerce ammunition.

                  (Title 18, United States Code, Section 922(g)(1))

                  The source of your deponent’s information and the grounds for his belief are as

follows:1

                  1.      I am a Special Agent with the Federal Bureau of Investigation for more

than five years. I am responsible for conducting and assisting in investigations into the activities



       1
          Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
   Case 1:21-mj-00460-VMS Document 1 Filed 04/13/21 Page 2 of 5 PageID #: 2

                                                                                                     2

of individuals and criminal groups responsible for racketeering and for other crimes associated

with organized crime and violent criminal gangs.

               2.      I am familiar with the facts and circumstances set forth below from my

participation in the investigation; from my review of the investigative file (as well as recovered

video-surveillance footage that captures many of the events described below); and from reports

of other law-enforcement agents involved in the investigation. Unless specifically indicated, I

report in this affidavit only in substance and part the contents of documents and the actions,

statements, and conversations of others.

               3.      On or about April 4, 2021, at approximately 10:30 p.m., a male individual,

later identified to be the defendant SHAQUAN COLOMA, and a female individual were

walking their dog near a grocery store at 110-62 Corona Avenue in Corona, New York. They

began what appeared to be a loud public argument, much of which was captured on video

surveillance. The video-surveillance footage showed that the female individual pushed the male

individual at least once, and he blocked her way. A witness later told NYPD that the female

individual said, “Stop hitting me.”

               4.      The video-surveillance footage showed that the argument prompted

Victim-1 and Victim-2—both passengers from a car double-parked along the street—to approach

the couple. The footage showed that the male individual immediately pulled a dark-colored

firearm from his pants, appeared to rack its slide, and held it in his right hand, walking toward

and looking at Victim-1 and Victim-2.

               5.      The video-surveillance footage showed that Victim-1 and Victim-2

hurried into their car. Once the male individual approached the car, he aimed his firearm at the

sky and shot one round. The shot startled the dog and caused the victims to run through a red
   Case 1:21-mj-00460-VMS Document 1 Filed 04/13/21 Page 3 of 5 PageID #: 3

                                                                                                   3

light in an attempt to flee the area. The male individual left the scene after appearing to have

placed the firearm under his clothes.

               6.      Based on my training and experience, I know that when a firearm is

discharged, the shell casing containing the bullet is expelled from the firearm’s chamber and

drops to the floor as the bullet is shot. An evidence collection team for the New York City

Police Department (“NYPD”) canvassed the scene and found a shell casing around where the

male individual stood as he fired his shot. Based on my conversation with an agent of the

Bureau of Alcohol, Tobacco, Firearms, and Explosives, the recovered shell casing was

manufactured outside the State of New York.

               7.      On or about April 6, 2021, the NYPD conducted a photo array, which

included a photo of COLOMA, for Victim-1. Victim-1 did not identify any of the photographed

individuals as the male who fired the shot.

               8.      Nonetheless, on or about that day, two members of the NYPD—a

detective from the Queens North Gang Squad and a Field Intelligence Officer (“FIO”) for the

neighborhood—independently identified the male individual as COLOMA. The detective and

FIO, who have had multiple lengthy interactions with COLOMA, made their identifications after

reviewing a wanted poster that included a still of the male individual from the video-surveillance

footage.

               9.      I also inspected COLOMA’s publicly accessible Instagram social-media

webpage. Among his published photos is one of him and a dog that appears to be the one in

video-surveillance footage of the shooting.

               10.     In an “Instagram Story,” in which Instagram accountholders may share

photos and short videos, COLOMA posted a video of a woman who appears to be the female
   Case 1:21-mj-00460-VMS Document 1 Filed 04/13/21 Page 4 of 5 PageID #: 4

                                                                                                      4

individual at the scene of the shooting. In the Instagram Story, COLOMA identified the woman

as “my heart♥♥.” Based on the Instagram Story and my conversations with NYPD law-

enforcement agents, I believe that the woman in the Instagram Story is COLOMA’s girlfriend.

                  11.   I have reviewed COLOMA’s criminal history records and have

determined that he has one prior conviction for attempted assault in the first degree, with intent

to disfigure, dismember, or disable, in violation of New York Penal Law § 120.10(2), a Class B

felony punished by a term of imprisonment of more than one year. He also served more than one

year in prison.

                  12.   Based on the criminal history records, I know that COLOMA is presently

serving a term of parole for the state conviction described above. The residence COLOMA

reported to his parole officer is about three blocks from the site of the shooting. A neighbor told

members of the NYPD that COLOMA and his girlfriend live together in that residence.

                  13.   I request that the Court issue an order sealing, until further order of the

Court, all papers submitted in support of this application, including the affidavit and arrest

warrant. Based upon my training and experience, I have learned that criminals actively search

for criminal affidavits and arrest warrants via the Internet. Premature disclosure of the contents

of this affidavit and related documents will seriously jeopardize the investigation, including by

giving targets, such as COLOMA, an opportunity to flee from prosecution, destroy or tamper

with evidence, and change patterns of behavior.
   Case 1:21-mj-00460-VMS Document 1 Filed 04/13/21 Page 5 of 5 PageID #: 5

                                                                                             5

              WHEREFORE, your deponent respectfully requests that the Court issue an arrest

warrant under seal for the defendant SHAQUAN COLOMA so that he may be dealt with

according to law.



                                               /s/ Douglas Humphrey
                                            DOUGLAS HUMPHREY
                                            Special Agent, Federal Bureau of Investigation

Sworn to before me by reliable electronic means this
  13thday of April, 2021
_____



      Vera M. Scanlon
____________________________________
THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
